Citation Nr: 1338836	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  09-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder to include as secondary to service connected disability.  

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2011, and again in January 2013, the Board remanded these claims for further development.  The Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, records from the Social Security Administration (SSA) were obtained, and the Veteran was examined and a medical opinion was obtained for the PTSD claim.  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The weight of the competent and credible evidence shows that the Veteran does not have PTSD related to his military service.  

2.  An acquired psychiatric disability was not caused by or manifested during the Veteran's active duty service, nor was an acquired psychiatric disability manifested within a year following active duty service.  

3.  A sleep disorder was not caused by or manifested during the Veteran's active duty service, nor is it related to a service-connected disorder.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2013).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's timely February 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim regarding an acquired psychiatric disorder to include PTSD.  A timely letter regarding the claim for service connection for sleep apnea was provided to the Veteran in August 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence. 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records, as well as records from SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for making a determination in this case regarding the claim for service connection for an acquired psychiatric disorder to include PTSD  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  As to the claim for service connection for sleep apnea a VA examination has not been provided.  However, given that the evidence does not establish that an event, injury or disease occurred during service to which the disorder could be related and that there is no indication that the disorder is related to service, an examination is not warranted for that claim.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

Service Connection

The Veteran is seeking service connection for an acquired psychiatric disability, originally claimed as PTSD, and for a sleep disorder to include as secondary to service-connected disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection for certain chronic diseases, such as psychoses, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is shown as such in service, the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1331.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  The Veteran's psychiatric disorder is not considered a chronic disease under 38 C.F.R. § 3.309(a) because it is not a psychosis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the relaxation of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

The Veteran claims he has PTSD due to service.  He has indicated that his stressors are being stabbed during service and witnessing the bombing of buildings with people inside.  

The preponderance of the evidence indicates that the Veteran does not have PTSD.  In this regard, the Board notes that he was examined by VA in April 2009 by a VA psychologist, J.M.  The claims file was reviewed.  The examiner noted that the Veteran was seen for PTSD noted to be due to a wound made by a knife during his active duty service.  His medical history was noted.  He was examined.  His stressor was noted as an accident during military service when he was stabbed after being attacked by two individuals.  It was noted that the record showed that in April 1971, the Veteran was stabbed.  It was also noted that post service the Veteran was in an accident in his van when he rear ended a truck and was trapped in the van for about an hour and also that he was involved in a truck wreck in 1998 when he was knocked unconscious.  The diagnosis was PTSD and depression due to auto accident post military and what would appear to be a work comp injury.  The examiner stated that as to the inservice stabbing, the A criteria are not met.  It was stated that the Veteran did not have reporting of the criterion B.  It was stated that he did have a very serious threat to the physical integrity of self when he was in an auto accident, lost consciousness, came to and was pinned inside the car.  It was noted that this is an actual threat of death or serious threat to the physical integrity of self.  

The Veteran was examined by VA in August 2011 by the same VA psychologist that previously examined him in April 2009.  The examiner reported that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria and that the Veteran had a diagnosis of depressive disorder NOS secondary to worker's compensation injury circa 2005 with ongoing litigation.  It was noted that the claims file was reviewed.  The examiner reported that the Veteran had very serious work related injury in or around 2005 and that he was presently finishing a worker's comp settlement.  It was stated that he had pain associated with his accident and his depression was secondary to the nonserivce connected workers comp.  It was noted that the information provided by the Veteran indicates that he does not meet the B criteria of PTSD.  It was stated that he denied D criteria symptoms and related his sleeping problems to pain not to PTSD.  The examiner reported that the Veteran did not meet the criteria for PTSD at this time and that his depressive disorder is not caused by or aggravated by military service.  It was noted that there are no other mental disorders on Axis I or II at this time based upon this evaluation. 

In a November 2011 email addendum, the April 2009 VA examiner (J.M.) reported that the Veteran's claimed stressor of witnessing bombs hitting a building during his Vietnam service is not a stressor which resulted in a diagnosis of PTSD.  It was noted that the Veteran does not exhibit any diagnosis of PTSD related to any stressor. 

In February 2013, the above noted VA clinician again examined the Veteran and offered an opinion.  The claims file was reviewed.  It was noted that the Veteran exhibited symptoms for major depressive disorder due to GMC (general medical condition), and a diagnostic possibility of PTSD based on the MCMI-III.  The examiner indicated that the use of this scale cannot be used to diagnose PTSD.  The examiner noted that the Veteran again denied the C and D criteria for PTSD.  The examiner noted that the depressive disorder is due to numerous post service auto accidents with resultant medical injuries.  

In February 2013 a VA psychologist (J.E.) offered an opinion.  The clinician noted that the claims file had been reviewed including progress notes and prior VA evaluations.  It was opined that it is less likely as not that the Veteran has PTSD as a result of any stressful events, including his statement regarding witnessing bombs hitting buildings during his service in Vietnam and being stabbed during service.  The examiner stated that this was based on a careful review of all of the information discussed in the report.  The examiner reviewed the February 2013 evaluation by Dr. J.M. and reported that this report indicates that the Veteran at the present time does not meet the  DSM-IV criteria for a diagnosis of PTSD, but that he does meet the criteria for a diagnosis of depressive disorder NOS due to GMC.  It was stated that from that he concludes that the depressive disorder is based on medical causes and not PTSD.  The examiner noted that the Veteran has been given a diagnosis of PTSD in the past including in 2009, but that as noted by the 2009 examiner the past diagnosis of PTSD was due to an auto accident and not to any military incident or event.  It was stated that thus, it was the examiner's conclusion that the Veteran does not and has not met DSM-IV criteria for military based PTSD and that at present does not meet DSM-IV criteria for PTSD, and that the current diagnosis of depressive disorder NOS is based on physical problems related to non-military events.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  The Veteran has several conflicting diagnoses of record.  Some health care providers have diagnosed him with PTSD, while others have not.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri, 4 Vet. App. at 470-71.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

After a review of the pertinent evidence of record, and based on the February 2013 detailed opinions, the Board finds that the Veteran does not have a diagnosis of PTSD.  The Board recognizes that there are several occasions in which the Veteran was noted to have PTSD, but the Board finds them to be problematic for the reasons discussed below.  

The Veteran was found to have PTSD on outpatient treatment records.  For example, in January 2010 the Veteran was diagnosed with depression and PTSD-his stressor was physical pain.  In August 2009 he reported trauma regarding his service in Vietnam; however the examiner noted he focused primarily on his physical problem of back pain.  In September 2009, he was noted to have PTSD he reported having memories of Vietnam of injured and dead people.  However the findings of PTSD were based on information provided by the Veteran without a complete history such as that reviewed by the VA examiners.  No psychiatric testing was conducted.  There is no indication in the outpatient records that the claims file was reviewed.  Although a medical opinion cannot be rejected simply because a claims file was unavailable, it can be a factor in determining the probative value of the evidence if the opinion is based on an incorrect or incomplete history.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448-49.  In the outpatient treatment records, the basis for this diagnosis is not explained, and the Board therefore gives them less probative weight.  No medical outpatient reports of record contain a diagnosis of PTSD with reference to the applicable DSM-IV criteria that the VA examiners discuss and with specific consideration of the post service accidents compared to the claimed inservice stressors.

As well it is noted that in April 2009 the VA examiner found PTSD.  However the examiner subsequently corrected this finding and another VA examiner agreed with the finding that the Veteran did not meet the criteria for PTSD.  In this case, the Board finds that the February 2013 findings that the Veteran did not meet the full criteria for a PTSD diagnosis to be the most probative medical opinions on this point.  The physicians' diagnoses were based upon full consideration of the Veteran's service and post-service records, as well as supported by a detailed and thorough rationale.  See Hernandez-Toyens, 11 Vet. App. at 382; Gabrielson, 7 Vet. App. at 40 (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The examiners also considered the diagnoses of PTSD of record and discussed the problems contained in those diagnoses.  Thus, the Board accepts these opinions as highly probative evidence on the question of a current PTSD diagnosis.

These conclusions from qualified expert specialists were formed by thorough interview and examination of the Veteran, together with review of the claims file.  The Board finds that reports' conclusions are highly probative evidence indicating that the Veteran does not have a diagnosis of PTSD meeting the applicable DSM-IV criteria (or a diagnosis that may have resolved during the pendency of the claim).  Any evidence to the contrary showing a PTSD diagnosis during the pendency of this appeal is much less probative.  As the weight of the probative evidence weighs against finding that the Veteran has had a diagnosis of PTSD meeting the DSM-IV criteria during the pendency of this appeal, service connection for PTSD cannot be warranted. 38 C.F.R. § 4.125(a).  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

In short, the competent, credible, and most probative medical opinion weighs against the existence of a current diagnosis, and ultimately, the claim for PTSD.  As the preponderance of the competent evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

The Board acknowledges that by raising this claim on appeal, the Veteran asserts that he actually suffers from PTSD.  The Veteran's lay testimony is competent to report his symptoms, but his own account of symptom complaints have been interpreted by the competent psychiatric specialists as failing to meet the DSM-IV criteria for a PTSD diagnosis; the Veteran is not shown to be competent to establish a specialized diagnostic characterization of his psychiatric symptoms as PTSD, which is required by the regulation.  Here, the VA examiners, with full knowledge of the Veteran's self-reported history of symptoms, were nevertheless of the opinion that the Veteran does not currently have PTSD.

For the foregoing reasons, the Board finds that the claim of service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Acquired Psychiatric Disability other than PTSD

Although the Veteran primarily claimed entitlement to service connection for PTSD, application of Clemons v. Shinseki, 23 Vet. App. 1 (2009), results in the Board considering expanded issue of entitlement to service connection for an acquired psychiatric disability more broadly.  Initially, the Board notes that the medical evidence of record is devoid of any evidence that the Veteran had a psychosis to a compensable degree within one year of discharge which would allow for a grant of service connection for a psychosis on a presumptive basis.  Pertinent symptomatology was not recorded at the time of the Veteran's exit examination and there are no medical records dated within one year of discharge which address the status of the Veteran's mental health and the evidence does not relate any current psychosis to that time period.  The Veteran has not alleged that he had a psychosis to a compensable degree within one year of discharge.  Service connection is not warranted for a mental disorder on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records do not document any manifestation or diagnosis of psychiatric disability during the Veteran's service.  The Veteran has not indicated that he experienced symptoms of chronic psychiatric disability during service.  The Veteran's February 1972 service separation examination report shows no pertinent abnormalities.  No symptoms or complaints suggestive of any psychiatric disability were noted at any time during service.  The evidence of record indicates that neither the Veteran nor trained medical professionals believed that the Veteran had a chronic acquired psychiatric disability during active duty service.  

The Board finds that the VA examination reports dated in August 2011, and February 2013 adequately address this claim.  The reports expressly state that the Veteran's acquired psychiatric disability was unlikely caused or aggravated during service.  The examiners note that the diagnosed depressive disorder is due to a post service accident and related to a general medical condition.  The reports further make clear that the examiners reviewed the claims file to determine that the onset of the acquired psychiatric disability came significantly after the conclusion of the Veteran's service, supporting the examiners' conclusion that there is no link between the psychiatric disability and the Veteran's service.  

The VA examination reports were authored by appropriate experts specifically for the purpose of addressing the questions at issue in this case.  The reports thoroughly discuss the pertinent questions in this case.  The Board finds that the VA examination reports addressing this issue are highly probative evidence, as they present competent expert opinions informed by review of the pertinent evidence including service treatment records, post-service records, and direct inspection and interview of the Veteran.  The VA examination reports are highly probative and present a medical opinion indicating no nexus (through causation or aggravation) between the Veteran's acquired psychiatric disability and the Veteran's military service.  Any evidence contradicting the finding that the diagnosed depression is related to service is much less probative compared to the evidentiary weight of the VA expert opinions.  In light of the above, VA examination reports weigh against the claim of entitlement to service connection for any acquired psychiatric disability.

Although the Veteran is competent to report his lay-observable symptoms, he is not shown to have the medical expertise or education to establish a specific diagnosis or an etiological link between an acquired psychiatric disability and his service, which is a complex medical matter.  The Veteran's assertion that he has an acquired psychiatric disability as a result of his service-is not competent evidence establishing an etiological link.  The probative evidence, including the Veteran's service treatment records and his own reports over the years, indicates that the Veteran's psychiatric symptoms did not manifest during service and did not manifest for many years following service.  The probative evidence, including the Veteran's own statements and post-service medical records, indicates that the Veteran began experiencing symptoms or possible manifestations of psychiatric disability in 2007 when depression is noted by way of history on VA outpatient treatment.  The lengthy period of several years following service without evidence of complaint or treatment related to psychiatric disability weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the VA examiners have attributed the psychiatric disability to an intercurrent cause-the post-service vehicle accidents.

The probative evidence in this case weighs against finding that the Veteran has an acquired psychiatric disability that has been caused or aggravated by military service.  Thus, the preponderance of the evidence is against entitlement to service connection for acquired psychiatric disability in this case.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Sleep Apnea

The Veteran claims that he has sleep apnea related to a service-connected disorder.  He specifically claims his sleep apnea is related to his claimed PTSD.  As the Board has determined that his claim for a psychiatric disorder to include PTSD must be denied, secondary service connection for sleep apnea is not warranted as the theory presumes that service connection is in effect for the underlying disability.  See 38 C.F.R. § 3.310 (2013).

As to direct service connection, the Board would point out that the Veteran's service treatment records contain no complaint, diagnosis or treatment for any sleep problems.  After service sleep problems are first documented in October 1997, many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Private records show that in October 1997, the Veteran was evaluated after complaining of falling asleep while driving or while conversing with other people.  The finding was probable sleep apnea.  He underwent a sleep study and severe obstructive sleep apnea was diagnosed.  VA treatment records dated beginning in 2009 show that he Veteran had sleep apnea and that he was ordered a CPAP machine.  There is no evidence in the file relating the Veteran's sleep apnea to his military service and the Veteran other than the Veteran's basic contention.  The evidence does not establish that any injury, disease or event occurred during service to which the sleep apnea could possibly be related.  Thus, the evidence in the file supports only one of the criteria for service connection-a current disorder.  However the file does not contain competent medical evidence showing that the Veteran has sleep apnea which was incurred in service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  



ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied. 

Service connection for sleep apnea to include as secondary to service-connected disability is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


